This suit was filed in the District Court of Potter County by G. C. Breeding to recover damages for personal injuries alleged to have been inflicted on him by the negligence of the appellant company about December 30, 1903, while he was employed as a car repairer for said company. The suit was tried and a judgment rendered in favor of the plaintiff, and reversed by this court.
Subsequently, the company compromised with Breeding, and his attorney, L. C. Barrett, intervened in the suit, alleging that he was the owner of the one-half of the cause of action, and in this intervention sought to recover a judgment for his interest in Breeding's cause of action.
The case was tried on the 21st day of May, 1906, and the jury returned a verdict in favor of the intervener for $1,700, from which verdict the company has taken this appeal.
On a former day of this term we sustained a motion to strike out the stenographer's notes of the evidence because not approved and filed within the time required by law, and are therefore without a statement of the facts upon which this case was tried. In the absence of such statement we can not say there was reversible error in the several actions of the court complained of in overruling appellant's special exceptions to appellee's pleadings, in admitting testimony and in giving and refusing charges. (Renfro v. Harris, 72 S.W. Rep., 237; Lockett v. Schurenburg, 80 Tex. 610; Western U. Tel. Co. v. Carter, 2 Texas Civ. App. 626[2 Tex. Civ. App. 626]; Land v. Klein, 21 Texas Civ. App. 5[21 Tex. Civ. App. 5]; Pullman Palace Car Co. v. Nelson, 22 Texas Civ. App. 228[22 Tex. Civ. App. 228].
All assignments of error are accordingly overruled without damages.
Affirmed.
Writ of error refused. *Page 74